

Exhibit 10.4
MEZZANINE LOAN PROMISSORY NOTE
$87,125,000.00    New York, New York
March 7, 2019
FOR VALUE RECEIVED 110 WILLIAM MEZZ III, LLC, a Delaware limited liability
company, having an address at c/o Savanna, 430 Park Avenue, 12th Floor, New
York, New York 10022 (“Borrower”), as maker, hereby unconditionally promises to
pay to INVESCO CMI INVESTMENTS, L.P., a Delaware limited partnership, having an
address at c/o Invesco Real Estate, 2001 Ross Avenue, Suite 3400, Dallas, Texas
75201 (together with its successors and assigns, “Lender”), or at such other
place as the holder hereof may from time to time designate in writing, the
principal sum of EIGHTY-SEVEN MILLION ONE HUNDRED TWENTY-FIVE THOUSAND AND
NO/100 DOLLARS ($87,125,000.00), or so much thereof as is advanced, in lawful
money of the United States of America, with interest thereon to be computed from
the date of this Mezzanine Loan Promissory Note at the Applicable Interest Rate
(as defined in the Loan Agreement (as defined below)), and to be paid in
accordance with the terms of this Mezzanine Loan Promissory Note, dated as of
the date hereof (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, this “Note”) and that certain Mezzanine
Loan Agreement, dated as of the date hereof, between Borrower and Lender (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Loan Agreement”). All capitalized terms not defined herein
shall have the respective meanings set forth in the Loan Agreement.
ARTICLE 1: PAYMENT TERMS
Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article II of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.
ARTICLE 2: DEFAULT AND ACCELERATION
Subject to and in accordance with the terms of the Loan Agreement, the Debt
shall without notice become immediately due and payable at the option of Lender
if any payment required in this Note is not paid on or prior to the date when
due or if not paid on the Maturity Date or occurrence of any Event of Default.
ARTICLE 3: LOAN DOCUMENTS
This Note is secured by the Pledge Agreement and the other Loan Documents. All
of the terms, covenants and conditions contained in the Loan Agreement, the
Pledge Agreement and the other Loan Documents are hereby made part of this Note
to the same extent and with the same force and effect as if they were fully set
forth herein. In the event of a conflict or inconsistency between the terms of
this Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.




--------------------------------------------------------------------------------




ARTICLE 4: SAVINGS CLAUSE
Notwithstanding anything to the contrary contained herein or in any other Loan
Documents, (a) all agreements and communications between Borrower and Lender are
hereby and shall automatically be limited so that, after taking into account all
amounts deemed interest, the interest contracted for, charged or received by
Lender with respect to the Loan shall never exceed the Maximum Legal Rate, (b)
in calculating whether any interest exceeds the Maximum Legal Rate, all such
interest shall be amortized, prorated, allocated and spread over the full amount
and term of all principal indebtedness of Borrower to Lender, and (c) if through
any contingency or event, Lender receives or is deemed to receive interest on
the Loan in excess of the Maximum Legal Rate, any such excess shall be deemed to
have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Lender, or if there is no such
indebtedness, shall immediately be returned to Borrower.
ARTICLE 5: NO ORAL CHANGE
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.
ARTICLE 6: WAIVERS
Except to the extent required by applicable law, Borrower and all others who may
become liable for the payment of all or any part of the Debt do hereby severally
waive presentment and demand for payment, notice of dishonor, notice of
intention to accelerate, notice of acceleration, protest and notice of protest
and non-payment and all other notices of any kind. No release of any security
for the Debt or extension of time for payment of this Note or any installment
hereof, and no alteration, amendment or waiver of any provision of this Note,
the Loan Agreement or the other Loan Documents made by agreement between Lender
or any other Person shall release, modify, amend, waive, extend, change,
discharge, terminate or affect the liability of Borrower or any other Person who
may become liable for the payment of all or any part of the Debt under this
Note, the Loan Agreement or the other Loan Documents. No notice to or demand on
Borrower shall be deemed to be a waiver of the obligation of Borrower or of the
right of Lender to take further action without further notice or demand as
provided for in this Note, the Loan Agreement or the other Loan Documents. If
Borrower is a partnership or limited liability company, the agreements herein
contained shall remain in force and be applicable, notwithstanding any changes
in the Persons comprising the partnership or limited liability company, and the
term “Borrower,” as used herein, shall include any alternate or successor
partnership or limited liability company, but any predecessor partnership or
limited liability company shall not thereby be released from any liability. If
Borrower is a corporation, the agreements contained herein shall remain in full
force and be applicable notwithstanding any changes in the Persons comprising,
or the officers and directors relating to, the corporation, and the term
“Borrower,” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder. (Nothing in the foregoing sentence shall be construed as a consent
to, or a waiver of, any prohibition or


2

--------------------------------------------------------------------------------




restriction on transfers of interests in such partnership, limited liability
company or corporation, which may be set forth in the Loan Agreement, the Pledge
Agreement or any other Loan Document.)
ARTICLE 7: TRANSFER
Upon the transfer of this Note in accordance with the terms of the Loan
Agreement, Borrower hereby waiving notice of any such transfer, Lender may
deliver all the collateral, granted, pledged or assigned pursuant to the Loan
Documents, or any part thereof, to the transferee who shall thereupon become
vested with all the rights herein or under applicable law given to Lender with
respect thereto, and Lender following written notice to Borrower, to the extent
such notice is required under the Loan Agreement, Lender shall thereafter
forever be relieved and fully discharged from any liability or responsibility in
the matter; but Lender shall retain all rights and obligations hereby given to
it with respect to any liabilities and the collateral not so transferred.


ARTICLE 8: EXCULPATION
The provisions of Section 11.22 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein. In the event of any conflict or inconsistency between the
provisions of Section 11.22 of the Loan Agreement, on the one hand, and the
provisions of this Note on the other, the provisions of Section 11.22 of the
Loan Agreement shall govern and control.
ARTICLE 9: GOVERNING LAW
The governing law and related provisions contained in Section 11.3 of the Loan
Agreement are hereby incorporated by reference as if fully set forth herein.


ARTICLE 10: NOTICES
All notices or other written communications hereunder shall be delivered in
accordance with Section 11.6 of the Loan Agreement.
[NO FURTHER TEXT ON THIS PAGE]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.
BORROWER:

110 WILLIAM MEZZ III, LLC,
a Delaware limited liability company




By: /s/ Christopher Schlank        
Name: Christopher Schlank
Title: Authorized Signatory




[Signature Page to Mezzanine Promissory Note]